Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art teaches receiving multi-dimensional image data sets, performing data transformations on a data object from the data set by defining six-dimensional transformations to be applied to the object, outputting the data set, and a number of other claimed features.
In the context of the independent claims as a whole, however, the prior art does not teach receiving an initial data set, wherein the initial data set comprises at least one data object that is defined within a first dimensional space, the first dimensional space having at most four dimensions, receiving a data processing input for the initial data set, wherein the data processing input defines at least one operation to be performed on the at least one data object, determining, from the data processing input, a set of data transformations to be performed on the at least one data object, the set of data transformations comprising at least one initial data transformation defined in the first dimensional space, defining a six-dimensional set of data transformations by mapping each initial data transformation in the set of data transformations to a corresponding six- dimensional transformation, wherein each six-dimensional transformation is defined in a six-dimensional coordinate system, wherein the six-dimensional coordinate system is defined with a split signature that includes a first three dimensional subspace and a second three dimensional subspace, wherein the first three dimensional subspace and the second three dimensional subspace are disjoint, calculating an updated data set by applying the six-dimensional set of data transformations to the at least one data object, and storing or outputting the updated data set as a processed data set.
Thus the subject matter of the independent claims is allowable.  The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613